DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, shown in Figs. 1A-4D and 6A-7D in the reply filed on 01/03/2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Objections
Claims 4, 5, 7, 8, 15, 16, 23, 26, 29 and 30 are objected to because of the following informalities:
In claim 4, line 1, delete “to” after “be.”  
In claim 5, line 2, insert –the-- before “system.”
In claim 5, line 4, change “configure” to --configured--.
In claim 7, line 3, replace “is a” after “end” with --that is--.
In claim 8, line 3, replace “directing” with –direction--.
In claim 8, line 5, replace “engage” with --engagement with--.
In claim 15, line 2, insert --the-- after “from.”
Claim 16 depends from claim 15 and therefore includes the deficiencies thereof.
In claim 23, line 5, replace “for” with --to--.
In claim 26, delete “that” after “width.”
In claim 29, line 2, insert --the-- after “from.”
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that claim 7 attempts to claim implant dimensions however the height is not correctly claimed. The Specification and Drawings disclose that the height extends from a first implant side to a second implant side. Please see element hs in Fig. 1A. Claim 7 uses language that identifies the height as element Ws (see Fig. 1B). Appropriate correction is required.  
Claim 20 includes the recitation that the width and height are substantially equal. The Specification and Drawings fail to support the claim. Applicant’s attention is directed to width Ws (see Fig. 1B) and height hs (see Fig. 1A).  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laubert (U.S. 10,603,187 B2).
Concerning claim 1, Laubert discloses a system for fusing a sacroiliac joint, comprising: a spacer (see Fig. 7 below) configured for engaging both articular surfaces of the sacroiliac joint via an inferior insertion direction that is offset inferiorly with a posterior-anterior direction that is perpendicular to a superior-inferior direction, the spacer being elongated along a first longitudinal axis (see Fig. 4A below) and having a first surface and a second surface opposite the first surface (see Fig. 7 below), wherein the first and second surfaces each are spaced from and extend along the first longitudinal axis; and a planar member (see Fig. 7, element 20) that is elongated along a second longitudinal axis (see Fig. 7 below), the planar member having at least one tapered hole (see Fig. 5C, element 22a) located at a point along the second longitudinal axis, wherein the planar member is operatively coupled to the spacer such that the second longitudinal axis is non- parallel to the first longitudinal axis and traverses an inferior aspect of the sacroiliac joint when placed in vivo.
[AltContent: textbox (2nd Longitudinal Axis )][AltContent: arrow][AltContent: connector][AltContent: textbox (2nd Surface)][AltContent: connector][AltContent: textbox (1st Surface)][AltContent: arrow][AltContent: textbox (Spacer )]
    PNG
    media_image1.png
    523
    557
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    455
    408
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Cavity)][AltContent: connector][AltContent: textbox (1st Longitudinal Axis)][AltContent: arrow]
    PNG
    media_image3.png
    354
    314
    media_image3.png
    Greyscale



Concerning claim 4, further comprising at least one fastener configured to be inserted through the at least one tapered hole (see col. 4, lines 20-30).
Concerning claim 5, wherein the tapered hole is a first tapered hole, wherein the planar member has a second tapered hole (see Fig. 5C, element 22b), and the system further comprises: a first fastener configured to be positioned through the first tapered hole; and a second fastener configured to be positioned through the second tapered hole, such that, the first and second fasteners extend generally parallel to the first longitudinal axis of the spacer when the first and second fasteners are positioned in the first and second tapered holes, respectively (see col. 4, lines 20-30).
Concerning claim 6, wherein the spacer has a plurality of ridges (see Fig. 3D, element 18b) on one or more of the first surface and the second surface.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 18, 19, 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersheim et al. (U.S. 2013/0060337 A1).
Concerning claim 8, Petersheim et al. disclose a system for fusing a sacroiliac (SD joint, comprising: at least one instrument (see Fig. 10, element 400) configured to be inserted along an inferior insertion direction to prepare the SI joint, wherein the inferior insertion directing is offset inferiorly with respect to a posterior-anterior direction that is perpendicular a superior-inferior direction; and a spacer (see Fig. 10, element 10) configured for engagement with articular surfaces of the SI joint via an inferior insertion direction, the spacer being elongated along a first longitudinal axis 

[AltContent: arrow][AltContent: textbox (Cavity)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Side Surface)][AltContent: connector][AltContent: textbox (1st Side Surface)][AltContent: connector][AltContent: textbox (2nd Surface)][AltContent: connector][AltContent: textbox (1st Surface)][AltContent: textbox (2nd End)][AltContent: textbox (1st End)][AltContent: textbox (1st Longitudinal Axis)][AltContent: arrow]
    PNG
    media_image4.png
    655
    783
    media_image4.png
    Greyscale



Concerning claim 9, wherein the at least one instrument (see Fig. 11, element 400) has a proximal end and a distal tip opposite the proximal end along an instrument axis, the distal tip configured to engage the articular surfaces of the SI joint along the inferior insertion direction to define a space for receiving the spacer.
Concerning claim 10, wherein the distal tip defines a tip width (see Fig. 11, element 402) that intersects and is perpendicular to the instrument axis, wherein the width of the spacer is greater than 
Concerning claim 11, wherein the tip width of the at least one instrument is at least 2 mm smaller than the width of the spacer (see Fig. 11 above and not that the width of portion 402 is at least 2 mm smaller than the width of the spacer).
Concerning claim 18, wherein the spacer has four spacer edges that define the cavity (see Fig. 11 above), wherein each spacer edge defines a thickness that is substantially equal to one another.
Concerning claim 19, wherein the first end defines a tapered edge (see Fig. 10 above), wherein the tapered edges has ridges and one or more of the first surface and the second surface has ridges (see par. 0078).
Concerning claim 22, further comprising a first fastener configured to engage a first bone location proximate the SI joint; and a second fastener configured to engage a second bone location proximate the SI joint, wherein the first and second fasteners are configured to engage the bone so that 1) the spacer 1s positioned between the first fastener and the second fastener, and 2) the first and second fastener are substantially parallel to the length of the spacer (see Fig. 10).
Concerning claim 23, Petersheim et al. disclose a system for fusing a sacroiliac (SD joint, comprising: at least one instrument (see Fig. 10, element 400) configured to be inserted along an inferior insertion direction to prepare the SI joint, wherein the inferior insertion is offset inferiorly with respect to a posterior- anterior direction that 1s perpendicular to a superior-inferior direction; and a spacer (see Fig. 10, element 10) configured for engage articular surfaces of the SI joint via an inferior insertion direction, the spacer being elongated along a first longitudinal axis and having a first end, a second end opposite the first end along the first longitudinal axis, a first surface coupled to the first end and the second end, a second surface opposite the first surface and coupled to the first end and the second end, and a cavity that extends from the first surface to the second surface, the spacer defining a 
Concerning claim 24, wherein the at least one instrument has a proximal end and a distal tip (see Fig. 10, near element 402) opposite the proximal end along an instrument axis, the distal tip configured to engage the articular surfaces of the SI joint along the inferior insertion direction to define a space for receiving the spacer, the distal tip defining a tip width that intersects and is perpendicular to the instrument axis, wherein the width of the spacer is greater than the tip width such that spacer creates an interference fit in the SI joint when the spacer is placed in the space of the SI joint.
Concerning claim 25, wherein the tip width (see Fig. 10, element 402) of the at least one instrument is at least 2 mm smaller than the width of the spacer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laubert (U.S. 10,603,187 B2) in view of Paul et al. (U.S. RE38,614E).
Laubert discloses the invention substantially as described above. However, Laubert does not explicitly disclose the implant dimensions of claim 7. 
Paul et al. teach a spacer in the same field of endeavor having a length between about 30 mm to about 50 mm, a height between about 15 to about 25 mm, and a width between about 6 mm and about 8 mm (see col. 4, lines 10-23).
It would have been an obvious matter of design choice to alter the size of the implant since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, as specifically disclosed by Paul et al, it is well known in the medical implant art to alter the dimensions of the implant to accommodate a patient’s anatomy. 

Claims 12-14 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersheim et al. (U.S. 2013/0060337 A1) in view of Branch et al. (U.S. 2002/0016592 A1).
Petersheim et al. disclose the invention substantially as described above. However, Petersheim et al. do not explicitly disclose that at least one instrument is a cannulated box chisel with a tip width that is between 5 mm and 6 mm.
	Branch et al. teach a cannulated box chisel (see Figs. 25-25d) in the same field of endeavor. The exact tip width is not disclosed however it is well known in the medical implant art to alter the dimensions of instruments to accommodate a patient’s anatomy.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cannulated box chisel with Petersheim’s system, as taught by Branch et al., in order to prepare the cavity for the spacer.
	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersheim et al. (U.S. 2013/0060337 A1) in view of Boehm, Jr. et al. (U.S. 2002/0107574 A1).
Petersheim et al. disclose the invention substantially as described above. However, Petersheim et al. do not explicitly disclose that the system comprises a plurality of dilators configured to prepare tissue proximal to the SI joint.
Boehm, Jr. teach a system including plurality of dilators (see Fig. 8) in the same field of endeavor for the purpose of gradually and incrementally increasing a surgical area for receipt of a spacer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of dilators in Petersheim’s system in order to provide room for the spacer using a minimally invasive technique thereby reducing tissue trauma and expediting healing. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersheim et al. (U.S. 2013/0060337 A1) in view of Paul et al. (U.S. RE38,614E).

Paul et al. teach a spacer in the same field of endeavor having a length between about 30 mm to about 50 mm, a height between about 15 to about 25 mm, and a width between about 6 mm and about 8 mm (see col. 4, lines 10-23).
It would have been an obvious matter of design choice to alter the size of the implant since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, as specifically disclosed by Paul et al, it is well known in the medical implant art to alter the dimensions of the implant to accommodate a patient’s anatomy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773